 

JAMBA, INC.

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

 

The Participant has been granted an award of Restricted Stock Units (the
“Award”) pursuant to the 2013 Equity Incentive Plan of Jamba, Inc. (the “Plan”),
each of which represents the right to receive on the applicable Settlement Date
one (1) share of the common stock of Jamba, Inc. (the “Company”) for each Vested
Unit, as follows:

 

Participant: ________________________________ Grant Number  
_____________________           Date of Grant: ________________________________
Vesting
Commencement
Date   _____________________     Total Number of Restricted Stock Units:
___________________________, subject to adjustment as provided by the Restricted
Stock Units Agreement.     Settlement Date: Except as otherwise provided in the
Restricted Stock Units Agreement and the Plan, for each Restricted Stock Unit,
the date on which such unit becomes a Vested Unit in accordance with the vesting
schedule set forth below.     Vested Units: [Insert Vesting Schedule and Other
Vesting Conditions]     Superseding Agreement: None/_______________.  To the
extent that a Superseding Agreement is listed, to the extent that such
Superseding Agreement provides for more beneficial vesting terms, then,
notwithstanding anything in this Grant Notice or the Restricted Stock Units
Agreement to the contrary, the provisions of that Superseding Agreement shall
govern.

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice and by the provisions of the Plan and the
Restricted Stock Units Agreement, both of which are made a part of this
document. The Participant acknowledges that copies of the Plan, Restricted Stock
Units Agreement and the prospectus for the Plan are available on the Company’s
internal web site and may be viewed and printed by the Participant for
attachment to the Participant’s copy of this Grant Notice. The Participant
represents that the Participant has read and is familiar with the provisions of
the Plan and Restricted Stock Units Agreement, and hereby accepts the Award
subject to all of their terms and conditions.

 

JAMBA, INC.   PARTICIPANT       By:           Signature           Date Address:
            Address        

 

 

 

